Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments to the claims dated 03/09/2021 overcome the 35 USC 112 rejection.  The terminal disclaimer filed 03/09/2021 overcomes the nonstatutory double patenting rejection.  With respect to independent claim 1, no prior art of record teaches obtaining, by the one or more processing circuits, one or more base address registers of the device in a bus communicatively coupled to the one or more processing circuits; determining, by the one or more processing circuits, a portion of the page of the system memory address space to allocate to the one or more base address registers of the device; determining, by the one or more processing circuits, a remainder of the page, wherein the remainder comprises a difference between a size of the page and the portion of the page; based on the remainder being greater than zero, requesting, by the one or more processing circuits, a virtual resource of a size equal to the remainder; and allocating, by the one or more processing circuits, the page to the one or more base address registers and to the virtual resource.  Independent claims 5, 13 and 20 are allowable for similar reasons.  The remaining claims depend from the above independent claims and are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RYAN DARE/Examiner, Art Unit 2136 

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136